    Case: 1:20-cv-00008-WAL-GWC Document #: 78 Filed: 02/23/21 Page 1 of 3




                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
ILLINOIS NATIONAL INSURANCE                      ║
COMPANY and NATIONAL UNION                       ║   1:20-cv-00008
FIRE INSURANCE COMPANY OF                        ║
PITTSBURG, PA,                                   ║
                                                 ║
                        Plaintiffs,              ║
                                                 ║
        v.                                       ║
                                                 ║
FERNANDO CORNETT,                                ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║


TO:     Lee J. Rohn, Esq.
        Carol Ann Rich, Esq.
        Gregory A. Gidus, Esq.
        Heidi Hudson Raschke, Esq.


      ORDER DENYING WITHOUT PREJUDICE MOTION TO COMPEL PLAINTIFFS TO
                     SUPPLEMENT RULE 26 DISCLOSURES

        THIS MATTER is before the Court upon Defendant Fernando Cornett’s Motion to

Compel Plaintiffs to Supplement Rule 26 Disclosures (ECF No. 61), Plaintiffs’ opposition

thereto (ECF No. 72), and Defendant’s Reply (ECF No. 77).

        As a threshold matter, Local Rule 37.1 requires that “[p]rior to filing any motion

relating to discovery pursuant to Federal Rules of Civil Procedure 26-37…counsel for the

parties shall confer in good faith effort to eliminate the necessity for the motion or to

eliminate as many of the disputes as possible.” LRCi 37.1. The moving party must also serve

a letter requesting a conference and the letter “shall identity each issue and/or discovery
    Case: 1:20-cv-00008-WAL-GWC Document #: 78 Filed: 02/23/21 Page 2 of 3



Illinois National Insurance Co., et al. v. Fernando Cornett
Order Denying Without Prejudice Motion to Compel Plaintiffs to Supplement Rule 26 Disclosures
1:20-cv-00008
Page 2

request in dispute, state briefing with respect to each the moving party’s position (and

provide any legal authority), and specify the terms of the discovery order to be sought.” Id.

        Local Rule 37.2(a) further requires that “[i]f counsel are unable to resolve all of their

differences, they shall formulate and sign a written stipulation to that effect, expressly

certifying their compliance with LRCi 37.1. The stipulation shall include the moving party’s

letter requesting a pre-filing conference of counsel and shall be filed and served with the

motion.” LRCi 37.2(a). Local Rule 37.2(c) mandates that this “Court will not consider any

discovery motion in the absence of (1) the signed stipulation and certification required by

LRCi 37.2(a), or (2) a declaration from counsel for the moving party establishing that

opposing counsel:

        (1) failed to confer in a timely manner after receipt of a letter requesting a

        conference under LRCi 37.1; or

        (2) refused to sign the stipulation and certification required by LRCi 37.2(a).”

LRCi 37.2(a)-(c)(1)-(2).

Defendant, here, states that he attempted to meet and confer with Plaintiffs over telephone

to discuss deficient Rule 26 disclosures (ECF No. 77 at 2), but a telephone call before filing a

motion to compel does not comply with Local Rules 37.1 and 37.2. Accordingly, the Court

cannot entertain this discovery motion.

        WHEREFORE, it is now hereby ORDERED:

        Defendant Fernando Cornett’s Motion to Compel Plaintiffs to Supplement Rule 26

        Disclosures (ECF No. 61) is DENIED WITHOUT PREJUDICE.
    Case: 1:20-cv-00008-WAL-GWC Document #: 78 Filed: 02/23/21 Page 3 of 3



Illinois National Insurance Co., et al. v. Fernando Cornett
Order Denying Without Prejudice Motion to Compel Plaintiffs to Supplement Rule 26 Disclosures
1:20-cv-00008
Page 2

                                                        ENTER:


Dated: February 23, 2021                                /s/ George W. Cannon, Jr.
                                                        GEORGE W. CANNON, JR.
                                                        U.S. MAGISTRATE JUDGE
